DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  the first limitation of claim 8 states, “displaying a matchmaking user interface (UI)for…”.  However, this should state, “displaying a matchmaking user interface (UI) for…”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the first limitation of claim 16 states, “displaying a matchmaking user UI for…”.  However, this should state, “displaying a matchmaking user interface (UI) for…” to be consistent with how similar limitations in claims 1 and 8 are written.  Appropriate correction is required.
Claims 10 and 18 are objected to because of the following informalities:  the respective limitations in claims 10 and 18 have incorrect punctuation at the end of the limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 8 and 16 recite the limitation "displaying a matchmaking user interface (UI) for matching k user accounts online for gaming in the same virtual world" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8, and 16 recite the limitation "displaying a gaming UI, the gaming UI comprising the target virtual character located in the virtual world" in the final limitation.  It is unclear if, “the virtual world” referred to in the final limitation of claims 1, 8, and 16 is the same virtual world as “a same virtual world” or “the same virtual world” referred to in the first limitation of claims 1, 8, and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-15, and 17-20 are rejected as they depend from a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Muller (US 2012/0142429 A1) (henceforth, “Muller”).
Regarding claims 1, 8, and 16, Muller teaches a method, terminal, and non-transitory computer-readable storage media for displaying a skin of a virtual character, performed by a terminal, the method comprising:
displaying a matchmaking user interface (UI) for matching k user accounts online for gaming in a same virtual world (e.g., aspects of the invention are described herein with respect to an MMOG and the system may provide a match-making service in Para. 55), k being a positive integer;
obtaining a customization parameter of a customized skin model of a target virtual character from a server when the target virtual character is present in virtual characters used by the k user accounts (e.g., the player/account characteristics 705 generally has a 1:1 mapping to the player, whereas each player may have one or more identifiers or personas or characters for one or more games or activities in Para. 172-173), the customized skin model being one of complete skin set models corresponding to the target virtual character, the customized skin model comprising n skin components in a same style (e.g., the profile data structure 700 may store data on individual characteristics or attributes of the character (e.g., strength, wisdom, etc.), individual quests, activities, or tasks that the character has accepted and whether those quests are in progress or completed, the amount of time it took to complete each quest, other characters with whom the quest was completed, and information on any customization of the character's current or prior appearance (e.g., hair color, hair style, body size, etc.) in Para. 180), n being a positive integer;
loading n target skin component materials of the customized skin model according to the customization parameter (e.g., game environment including the character 330 corresponding to the player 310 in Para. 117-119); and
displaying a gaming UI, the gaming UI comprising the target virtual character located in the virtual world, the target virtual character wearing the customized skin model (Para. 117-119 and Para. 180).
Prior Art
No prior art has been applied to claims 2-7, 9-15, and 17-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715